


EXHIBIT 10.1

 

[Form of Amended and Restated Severance/Change of Control

Letter Agreement between the Company and its executive officers]

 

December 22, 2008

 

[Name of Executive Officer]

[Address of Executive Officer]

[Address of Executive Officer]

 

Dear [Name of Executive Officer]:

 

The purpose of this Letter Agreement is to set forth our agreement in regard to
your severance arrangement. Although your employment is “at will” and may be
terminated by you or Rimage Corporation (“Rimage”) at any time for any reason,
Rimage has agreed to provide you with a particular severance pay benefit in the
event Rimage terminates your employment without Cause (as defined below) or, for
the specified periods identified below following the date of this Letter
Agreement or following a Change in Control (as defined below), you terminate
your employment for Good Reason (as defined below). Terms not otherwise defined
in this letter (the “Letter Agreement”) shall have the meaning given such terms
on Schedule 1, which is incorporated herein by reference. Rimage’s obligation to
you under this Letter Agreement is, among the other requirements set forth
below, subject to the condition that you execute a Nondisclosure and
Noncompetition Agreement in the form attached as Exhibit A, which is
incorporated herein by reference.

 

Specifically, we have agreed as follows:

 

1.

Severance.

 

 

(a)

If your employment is terminated by Rimage without Cause (other than during the
twelve (12) month period following a Change in Control), subject to the
condition stated in Section 1(c), Rimage will:

 

 

(i)

continue to pay your base salary in accordance with Rimage’s regular payroll
practices for a period of twelve (12) months thereafter, or until you have
secured other employment, whichever occurs first, subject to applicable tax
withholding;

 

 

(ii)

pay you an amount equal to the average of the annual bonus amounts you received
with respect to the three complete calendar years prior to the date of your
termination, such bonus payment, subject to applicable tax withholding, to be
made in equal installments consistent with Rimage’s regular payroll practices
over a period of twelve (12) months from the date of your termination, provided
such installments shall cease at such time as you have secured other employment;
and

 


--------------------------------------------------------------------------------


 

(iii)

if you are eligible for and elect COBRA or state continuation of the Rimage
health, dental and group life insurance benefits, Rimage shall pay the portion
of such COBRA premium that it pays for active employees until the earlier of:
(A) twelve (12) months from the date COBRA coverage begins; or (B) the date
COBRA coverage otherwise terminates. You shall pay the remaining portion of the
premiums for such benefits during such period and, if applicable, the full
premium thereafter.

 

 

(b)

If you resign (other than for Good Reason during the twelve (12) month period
following a Change in Control), if Rimage terminates your employment for Cause
or if your employment terminates as a result of your death or disability, you
shall be entitled to receive your base salary accrued but unpaid as of the date
of termination, but shall not be entitled to receive any salary continuation
benefit thereafter.

 

 

(c)

In case of termination without Cause, you shall be entitled to receive the
amounts due you under Section 1(a) only upon your execution and delivery to
Rimage of a general release with respect to any and all claims against Rimage
and its officers, directors, employees, agents and shareholders, acceptable in
form and substance to Rimage in all respects, and provided you continue to
comply with the terms of the Nondisclosure and Noncompetition Agreement with
Rimage.

 

 

(d)

For purposes of this Agreement, “termination of employment” shall be interpreted
consistent with the term “separation from service” within the meaning of Treas.
Reg. §1.409A-1(h), and for purposes of Code §409A, each payment shall be
considered a separate payment.

 

2.

Change in Control.

 

 

(a)

If a Change in Control shall occur and if within twelve (12) months of a Change
in Control, your employment is terminated by Rimage without Cause or by you for
Good Reason, Rimage shall pay you a severance payment in cash in a single sum
sixty (60) days of the date of termination equal to 100% of the sum of (i) your
annual base salary, and (ii) your Target Bonus in effect on such date (without
giving effect to any reduction that results in your termination for Good
Reason). For purposes of this Letter Agreement, “Target Bonus” shall mean the
amount payable in cash under all annual incentive compensation plans of Rimage
in which you participate, waiving any condition precedent to the payment to you
and assuming that the performance goals for the period were achieved at the 100%
level. Payment shall be made sixty (60) days from the date of termination
provided that the release required under Section 2(f) has become effective
during such sixty (60)-day period following any applicable revocation period.

 

2


--------------------------------------------------------------------------------


 

(b)

If you are eligible for and elect COBRA or state continuation of the Rimage
health, dental and group life insurance benefits, Rimage shall pay the portion
of such COBRA premium that it pays for active employees until the earlier of:
(A) twelve (12) months from the date COBRA coverage begins; or (B) the date
COBRA coverage otherwise terminates. You shall pay the remaining portion of the
premiums for such benefits during such period.

 

 

(c)

Immediately prior to a Change in Control, you shall vest in all stock options
that have been granted to you, subject to the provisions in Rimage’s Stock
Option Plan. Approval of this Agreement by the Compensation Committee shall be
deemed approval of the vesting of options as provided in the immediately
preceding sentence for all purposes under Rimage’s Stock Option Plan.

 

 

(d)

The payments under this paragraph shall be in lieu of and offset the amount of
any severance to which you are entitled under paragraph 1(a) above. Amounts paid
under this paragraph 2 shall be subject to applicable tax withholding.

 

 

(e)

In the event the vesting of options, together with all other payments and the
value of any benefit received or to be received by you would result in all or a
portion of such amount being subject to excise tax under Section 4999 of the
Internal Revenue Code of 1986, as amended, (the “Code”) then you shall only be
entitled to an amount that would result in no portion of the amount being
subject to excise tax under Section 4999 of the Code (the “Excise Tax”). In the
event of any reduction in the amount under this Section 2(e), the amount in
Section 2(a) shall be reduced.

 

 

(f)

Notwithstanding anything herein to the contrary, you shall be entitled to
receive the amounts due you under this Section 2 only upon your execution and
delivery to Rimage of a general release with respect to any and all claims
against Rimage and its officers, directors, employees, agents and shareholders,
acceptable in form and substance to Rimage in all respects, and provided you
continue to comply with the terms of the Nondisclosure and Noncompetition
Agreement with Rimage.

 

3.

Arbitration. All disputes or claims arising out of or in any way related to this
Letter Agreement, including the making of this Letter Agreement, shall be
submitted to and determined by final and binding arbitration under the American
Arbitration Association Rules for Resolution of Employment Disputes. Arbitration
proceedings may be initiated by either of us upon notice to the other and to the
American Arbitration Association, and shall be conducted by one arbitrator in
Minneapolis, Minnesota who has experience in employment matters. Unless we agree
to have the person to serve as arbitrator within thirty (30) days of delivery of
the list of proposed arbitrators by the American Arbitration Association, then,
at the request of either of us, the single arbitrator shall be selected at the
discretion of the American Arbitration Association. The arbitrator shall provide
a reasoned decision and may award any remedy available at law or equity,
including reasonable attorneys’ fees to the prevailing party. Rimage shall pay
the costs of the arbitrator. The decision of the arbitrator shall be enforceable
in any court of competent jurisdiction.

 

3


--------------------------------------------------------------------------------


4.

Entire Agreement. This Letter Agreement constitutes our entire agreement and
supersedes all prior discussions, understandings and agreements with respect to
the severance benefits which Rimage has agreed to provide to you, including the
Letter Agreement dated ___________. This Letter Agreement shall be governed and
construed by the laws of the State of Minnesota and may be amended only in
writing signed by both of us.

 

5.

Successors. This Letter Agreement shall not be assignable, in whole or in part,
by you. This Letter Agreement shall be binding upon and inure to the benefit of
Rimage and its successors and assigns and upon any person acquiring, by merger,
consolidation, purchase of assets or otherwise, all or substantially all of the
assets and business of Rimage, and the successor shall be substituted for Rimage
under this Letter Agreement.

 

6.

Amendment and Termination. Rimage reserves the authority, without your consent,
to terminate or amend this Letter Agreement at any time upon at least twelve
months’ written notice specifying the date of termination or amendment;
provided, however, that if a Change in Control occurs during the term of this
Letter Agreement, no termination or amendment shall be effective earlier than
the second anniversary of that Change in Control. Notwithstanding the foregoing,
it is the intention of the parties that this Agreement be exempt from Code §409A
as separation pay to the greatest extent possible. Accordingly, all provisions
herein shall be construed and interpreted consistent with that intent, but that,
to the extent any payment constitutes nonqualified deferred compensation, Rimage
shall amend any such provision pertaining to such payment to comply with Code
§409A and the regulations thereunder, in the least restrictive manner necessary
without any diminution in the value of the payments to you.

 

7.

Delay for Specified Employees. Notwithstanding the foregoing, if on the date of
your “separation from service” (within the meaning of Treas. Reg. §1.409A-1(h)),
you are a “specified employee” within the meaning of Treas. Reg. §1.409-1(i),
then payment of any amount under this Agreement that constitutes nonqualified
deferred compensation shall be delayed until the earlier of (i) the first day of
the seventh month following your separation from service, (ii) the first date on
which such payment would not be non-deductible as a result of Section 162(m) of
the Code, or (iii) your death and in the event any such payment is so delayed,
the amount of the first payment shall be increased for interest earned on the
delayed payment based upon interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the date the payment should otherwise have been provided.

 

 




4


--------------------------------------------------------------------------------


If this Letter Agreement accurately sets forth our agreement and understanding
in regard to these matters, will you please sign this Letter Agreement where
indicated below and return the executed letter to me for our files. A separate
copy is enclosed for your records.

 

RIMAGE CORPORATION

 

By:

 

Its:

 

 

READ AND AGREED:

 

 

(Name)

 

Dated as of _______________, ____

 







5


--------------------------------------------------------------------------------


SCHEDULE 1

 

Definition of “Cause”:

 

1.

The failure by you to use your best efforts to perform the material duties and
responsibilities of your position or to comply with any material policy or
directive Rimage has in effect from time to time, provided you shall have
received notice of such failure and have failed to cure the same within thirty
days of such notice.

 

2.

Any act on your part which is harmful to the reputation, financial condition,
business or business relationships of Rimage, including, but not limited to,
conduct which is inconsistent with federal or state law respecting harassment
of, or discrimination against, any Rimage employee or harmful to your reputation
or business relationships.

 

3.

A material breach of your fiduciary responsibilities to Rimage, such as
embezzlement or misappropriation of Rimage funds, business opportunities or
properties, or to any customer, vendor, agent or employee of Rimage.

 

4.

Your conviction of, or guilty plea or nolo contendere plea to a felony or any
crime involving moral turpitude, fraud or misrepresentation.

 

5.

A material breach of your Nondisclosure and Noncompetition Agreement with
Rimage.

 

Definition of “Change in Control”:

 

Change in Control of Rimage shall mean a change in control which would be
required to be reported in response to Item 5.01 of Form 8-K promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or
not Rimage is then subject to such reporting requirement, including without
limitation, if:

 

 

(i)

any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly of securities of Rimage representing 20% or more of
the combined voting power of Rimage’s then outstanding securities (other than an
entity owned 50% or greater by Rimage or an employee pension plan for the
benefit of the employees of Rimage);

 

 

(ii)

there ceases to be a majority of the Board of Directors comprised of (A)
individuals who, on the date of this Letter Agreement, constituted the Board of
Directors of Rimage; and (B) any new director who subsequently was elected or
nominated for election by a majority of the directors who held such office prior
to a Change in Control; or

 

 

(iii)

Rimage disposes of at least 75% of its assets, other than (X) to an entity owned
50% or greater by Rimage or any of its subsidiaries, or to an entity in which at
least 50% of the voting equity securities are owned by the shareholders of
Rimage immediately prior to the disposition in substantially the same percentage
or (Y) as a result of a bankruptcy proceeding, dissolution or liquidation of
Rimage.

 

 

6


--------------------------------------------------------------------------------


Definition of “Good Reason”:

 

Good Reason for the twelve month period following a Change in Control shall
mean, without your express written consent, any of the following:

 

(i)

a material diminution of your authority, duties or responsibilities with respect
to your position immediately prior to the Change in Control, or

 

(ii)

a material reduction in your base compensation as in effect immediately prior to
the Change in Control;

 

(iii)

a material reduction in the authority of the person to whom you report (or a
change in your reporting directly to the Board of Directors, if applicable);

 

(iv)

a material change in the geographic location at which you must perform services
for Rimage; and

 

(v)

any other action or inaction that constitutes a material violation of this
Agreement by Rimage;

 

provided that no such termination for Good Reason shall be effective unless: (A)
you provide written notice to the Chair of the Board of Directors of the
existence of a condition specified in paragraphs (i) through (v) above within 90
days of the initial existence of the condition; (B) Rimage does not remedy such
condition within 30 days of the date of such notice; and (C) you terminate your
employment within 90 days following the last day of the remedial period
described above.

 






7


--------------------------------------------------------------------------------